DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Lynch fails to disclose that the first and second adhesive layers are directly on the core layer. However, the primary reference, Lee, discloses that the first and second adhesive layers are directly on the core layer. The reference of Lynch is only relied on to disclose the use of transparent flexible polymer films to modify the core layer as disclosed by Lee. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2019/0086709 A1 of record, “Lee”) in view of Lee et al (US Publication No.: US 2018/0149785 A1 of record, “Lee’785”) and Lynch (US Publication No.: US 2012/0243151 A1 of record).
	Regarding Claim 1, Lee discloses a display device (Figure 1) comprising:
	A display panel (Figures 1-3 or Figure 9, display panel DP);
	A polarizing layer on the display panel and including a linear polarizer having a stretched polymer film (Figure 3B or Figure 9, polarizing layer PM; Paragraph 0059; Paragraph 0104; Figure 6A, linear polarizer PP); and
	An adhesive member directly on the linear polarizer (Figure 2 or Figure 9, adhesive member OAP2); and
	A window on the adhesive member (Figure 2 or Figure 9, window WM), wherein
	The adhesive member absorbs 90% or greater of light having a wavelength in a range of about 300nm to about 380nm (Paragraph 0065; Paragraph 0160),
Wherein the adhesive member comprises: a first adhesive layer on the polarizing layer (Figure 9A, first adhesive layer OAP3, polarizing layer PM);
	A core layer directly on the first adhesive layer (Figure 9A, core layer TSU is directly disposed on first adhesive layer OAP3); and
	A second adhesive layer directly on the core layer (Figure 9A, second adhesive layer OAP2 is directly disposed on core layer TSU),
	At least one selected from the first adhesive layer and the second adhesive layer absorbing 90% or greater light having a wavelength in a range of about 300nm to 380nm (Paragraph 0065; Paragraph 0160). 
	Lee fails to disclose that the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer.
	However, Lee’785 discloses a similar display where the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer (Lee’785, Figure 7B, polarizing layer PP, first adhesive layer AP2, core layer RC2, second adhesive layer AP1, where the core layer is a liquid crystal monomer (Paragraph 0070) and the adhesive layers are made of methacrylate (Paragraph 0076; Paragraph 0096), where liquid crystal monomer is known to have a higher modulus than that of methacrylate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive to include have a lower modulus than the core layer as disclosed by Lee’785. One would have been motivated to do so for the purpose of optimizing the adhesive’s bonding properties to ensure proper adhesion within a flexible display device (Lee’785, Paragraph 0097). 
Lee fails to disclose that the core layer comprises a plurality of transparent flexible polymer films.
However, Lynch discloses a similar device where the core layer comprises a plurality of transparent flexible polymer films (Lynch, Paragraph 0029 discloses a touch sensor layer that may comprise a plurality of transparent flexible polymer films).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer as disclosed by Lee to include a plurality of transparent flexible polymer films as disclosed by Lynch. One would have been motivated to do so for the purpose of improving flexibility and providing support to the display device (Lynch, Paragraph 0023). 

	Regarding Claim 2, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the adhesive member comprises an elastomer adhesive resin and ultraviolet absorber (Paragraph 0065 discloses the ultraviolet absorber property; Paragraph 0087 discloses various elastomer adhesive resin).

	Regarding Claim 4, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the adhesive member has a thickness in a range of about 50um to about 200um (Paragraph 0101 discloses a thickness range of 5um to 100um, which overlaps with the claimed range).

	Regarding Claim 5, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the polarizing layer further comprises: a phase retardation layer on the display panel (Figure 6A, phase retardation layer RC2); and
	An optical adhesive layer between the phase retardation layer and the linear polarizer (Figure 6A, optical adhesive layer IAP2, linear polarizer PP).

	Regarding Claim 6, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the polarizing layer further comprises:
	A first phase retardation layer on the display panel (Figure 6A, first phase retardation layer RC1); and
	A second phase retardation layer on the first phase retardation layer (Figure 6A, second phase retardation layer RC2),
	The first phase retardation layer is a λ/4 phase retardation layer, and the second phase retardation layer is a λ/2 phase retardation layer (Figure 6A; Paragraph 0109). 

	Regarding Claim 7, Lee in view of Lee’785 and Lynch discloses the display device of claim 2, wherein the ultraviolet absorber comprises at least one selected from among a benzotriazole-based monomer, a triphenyltriazine-based monomer, and a benzophenone-based monomer (Paragraph 0092). 

	Regarding Claim 8, Lee in view of Lee’785 and Lynch discloses the display device of claim 2, wherein the ultraviolet absorber is contained in an amount in a range of about .5 to about 10 parts by weight with respect to the total parts by weight (Paragraph 0096).

	Regarding 11, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the first adhesive layer is in contact with the window (Figure 9A, first adhesive layer OAP3 is in contact with the window WM), and 
	The first adhesive layer absorbs 90% or greater of light having a wavelength in a range of about 300nm to about 380nm (Paragraph 0065; Paragraph 0160). 
	
	Regarding Claim 12, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, further comprising a touch sensing unit between the display panel and the polarizing layer (Figure 9B, polarizing layer PM, touch sensing unit TSU, display panel DP).

	Regarding Claim 14, Lee in view of Lee’785 and Lynch discloses the display device of claim 1, wherein the display device comprises at least one folding region (Figures 1-3), the folding region having a radius of curvature of about 5mm or less (Paragraph 0072).

	Regarding Claim 15, Lee discloses a flexible display device (Figures 1-3 or Figure 9) comprising:
	A display panel including a bending region deformable into a bent shape or having a bent shape, with respect to a bending axis extending in one direction (Figure 3);
	A polarizing layer on the display panel and including a linear polarizer having a stretch polymer film (Figure 3B or Figure 9, polarizing layer PM; Paragraph 0059; Paragraph 0104); and
	An adhesive member directly on the linear polarizer (Figure 2 or Figure 9, adhesive member OAP2); and
	A window on the adhesive member (Figure 2 or Figure 9, window WM), wherein
	The adhesive member absorbs 90% or greater of light having a wavelength in a range of about 300nm to about 380nm (Paragraph 0065; Paragraph 0160),
Wherein the adhesive member comprises: a first adhesive layer on the polarizing layer (Figure 9A, first adhesive layer OAP3, polarizing layer PM);
	A core layer directly on the first adhesive layer (Figure 9A, core layer TSU is directly disposed on first adhesive layer OAP3); and
	A second adhesive layer directly on the core layer (Figure 9A, second adhesive layer OAP2 is directly disposed on core layer TSU),
	At least one selected from the first adhesive layer and the second adhesive layer absorbing 90% or greater light having a wavelength in a range of about 300nm to 380nm (Paragraph 0065; Paragraph 0160). 
	Lee fails to disclose that the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer.
	However, Lee’785 discloses a similar display where the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer (Lee’785, Figure 7B, polarizing layer PP, first adhesive layer AP2, core layer RC2, second adhesive layer AP1, where the core layer is a liquid crystal monomer (Paragraph 0070) and the adhesive layers are made of methacrylate (Paragraph 0076; Paragraph 0096), where liquid crystal monomer is known to have a higher modulus than that of methacrylate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive to include have a lower modulus than the core layer as disclosed by Lee’785. One would have been motivated to do so for the purpose of optimizing the adhesive’s bonding properties to ensure proper adhesion within a flexible display device (Lee’785, Paragraph 0097).
Lee fails to disclose that the core layer comprises a plurality of transparent flexible polymer films.
However, Lynch discloses a similar device where the core layer comprises a plurality of transparent flexible polymer films (Lynch, Paragraph 0029 discloses a touch sensor layer that may comprise a plurality of transparent flexible polymer films).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer as disclosed by Lee to include a plurality of transparent flexible polymer films as disclosed by Lynch. One would have been motivated to do so for the purpose of improving flexibility and providing support to the display device (Lynch, Paragraph 0023). 


	Regarding Claim 17, Lee in view of Lee’785 and Lynch discloses the flexible display device of claim 15, wherein the polarizing layer further comprises: a phase retardation layer on the display panel (Figure 6A, phase retardation layer RC2); and
	An optical adhesive layer between the phase retardation layer and the linear polarizer (Figure 6A, optical adhesive layer IAP2, linear polarizer PP).

	Regarding Claim 18, Lee discloses a display device (Figures 1-3 or Figure 9) comprising:
	A display panel Figure 9, display panel DP);
	A polarizing layer on the display panel and including a linear polarizer having a stretched polymer film (Figure 9, polarizing layer PM; Paragraph 0059; Paragraph 0104; Figure 6A, linear polarizer PP); 
	A first adhesive layer directly on the linear polarizer (Figure 9A, first adhesive layer OAP2);
	A core layer directly on the first adhesive layer (Figure 9A, core layer TSU is directly disposed on first adhesive layer OAP3); 
	A second adhesive layer directly on the core layer (Figure 9A, second adhesive layer OAP2 is directly disposed on core layer TSU), and
	A window on the second adhesive layer (Figure 9A, window WM).
	Lee fails to disclose that the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer.
	However, Lee’785 discloses a similar display where the core layer has a higher modulus than a modulus of the first adhesive layer and a modulus of the second adhesive layer (Lee’785, Figure 7B, polarizing layer PP, first adhesive layer AP2, core layer RC2, second adhesive layer AP1, where the core layer is a liquid crystal monomer (Paragraph 0070) and the adhesive layers are made of methacrylate (Paragraph 0076; Paragraph 0096), where liquid crystal monomer is known to have a higher modulus than that of methacrylate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive to include have a lower modulus than the core layer as disclosed by Lee’785. One would have been motivated to do so for the purpose of optimizing the adhesive’s bonding properties to ensure proper adhesion within a flexible display device (Lee’785, Paragraph 0097). 
Lee fails to disclose that the core layer comprises a plurality of transparent flexible polymer films.
However, Lynch discloses a similar device where the core layer comprises a plurality of transparent flexible polymer films (Lynch, Paragraph 0029 discloses a touch sensor layer that may comprise a plurality of transparent flexible polymer films).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer as disclosed by Lee to include a plurality of transparent flexible polymer films as disclosed by Lynch. One would have been motivated to do so for the purpose of improving flexibility and providing support to the display device (Lynch, Paragraph 0023). 

	Regarding Claim 19, Lee in view of Lee’785 and Lynch the display device of claim 18, wherein at least any one selected from the first adhesive layer and the second adhesive layer absorbs 90% or greater of light having a wavelength in a range of about 300nm to about 380nm (Paragraph 0065; Paragraph 0160).

	Regarding Claim 20, Lee in view of Lee’785 and Lynch discloses the display device of claim 18, wherein the first adhesive layer and the second adhesive layer each has a thickness in a range of about 20um to about 100um (Paragraph 0101 discloses a thickness range of 5um to 100um, which overlaps with the claimed range).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lynch and Lee’785 in further view of Kim et al (US Publication No.: US 2015/0064461 A1 of record, “Kim”).
	Regarding Claim 3, Lee in view of Lee’785 and Lynch discloses the display device of claim 1.
	Lee fails to disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm, the peel force being measured in accordance with KS A 1107.
	Kim also fails to explicitly disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm. However, Kim discloses the general environment of optimizing peel force in order to improve tackiness and attachment strength, where the peel force is measured in accordance with KS A 1107 (Kim, Paragraph 0029; Paragraph 0043). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm is the result-effective variable, and when this peel force is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving tackiness and attachment strength are realized. While Kim does not directly disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm for the purpose of improving tackiness and attachment strength. 

	Regarding Claim 16, Lee in view of Lee’785 and Lynch discloses the flexible display device of claim 15.
	Lee fails to disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm, the peel force being measured in accordance with KS A 1107.
	Kim also fails to explicitly disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm. However, Kim discloses the general environment of optimizing peel force in order to improve tackiness and attachment strength, where the peel force is measured in accordance with KS A 1107 (Kim, Paragraph 0029; Paragraph 0043). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm is the result-effective variable, and when this peel force is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving tackiness and attachment strength are realized. While Kim does not directly disclose that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the adhesive member has a peel force in a range of about 2000g/25nm to about 5000g/25nm for the purpose of improving tackiness and attachment strength. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee’785 and Lynch in further view of Kho et al (US Publication No.: US 2010/0038023 A1 of record, “Kho”).
	Regarding Claim 9, Lee in view of Lee’785 and Lynch discloses the display device of claim 2.
Lee fails to disclose that the adhesive member further comprises an ultraviolet active crosslinking agent.
However, Kho discloses a similar display where the adhesive member further comprises an ultraviolet active crosslinking agent (Kho, Paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive member as disclosed by Lee to include an ultraviolet active crosslinking agent as disclosed by Kho. One would have been motivated to do so for the purpose of reducing and avoiding a browning phenomenon and a bleaching phenomenon thereby improving transmissivity, adhesiveness, and antistatic properties of the adhesive member (Kho, Paragraph 0068). 

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee’785 and Lynch in further view of Shim et al (US Publication No.: US 2019/0163304 A1 of record, “Shim”).
	Regarding Claim 13, Lee in view of Lee’785 and Lynch discloses the display device of claim 12.
Lee fails to disclose that the display panel comprises a display element layer and encapsulation layer on the display element layer, the touch sensing unit being directly on the encapsulation layer. 
However, Shim discloses a similar display panel comprising a display element layer and encapsulation layer on the display element layer, the touch sensing unit being directly on the encapsulation layer (Shim, Figure 3, display element layer DPL, encapsulation layer TFE, touch sensing unit TS; Paragraph 0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Lee to include a display element layer and encapsulation layer as disclosed by Shim. One would have been motivated to do so for the purpose of creating an OLED touch display (Shim, Paragraph 0079; Paragraph 0094).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee’785 and Lynch in further view of Lee et al (US Publication No.: US 2017/0199619 A1, “Lee’619”).
Regarding Claim 21, Lee in view of Lee’785 and Lynch discloses the display device of claim 1.
Lee fails to disclose that the plurality of transparent flexible polymer films comprise polyimide, polyacrylate, polymethylmethacrylate, polycarbonate, polyethylene phthalate, polyvinylidene chloride, polyvinylidene difluoride, polystyrene, ethylene vinylalcohol copolymer, triacetyl cellulose, a cyclo-olefin polymer, or a combination thereof.
However, Lee’619 discloses a similar display where the plurality of transparent flexible polymer films comprise polyimide, polyacrylate, polymethylmethacrylate, polycarbonate, polyethylene phthalate, polyvinylidene chloride, polyvinylidene difluoride, polystyrene, ethylene vinylalcohol copolymer, triacetyl cellulose, a cyclo-olefin polymer, or a combination thereof (Lee’619, Paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer as disclosed by Lee to include a particular material as disclosed by Lee’619. One would have been motivated to do so for the purpose of optimizing light transmittance and flexibility (Lee’619, Paragraph 0069). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871